DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 3, 4, 6-9, 13, 14, 16, and 20-22 are pending.
	Claims 5, 10, 11, and 17-19 are newly cancelled.
	Claims 1, 3, 4, 6-9, 16, and 22 are withdrawn as being drawn to non-elected groups and/or species.  It is noted that applicant has amended several claim to shift them from product claims to method claims, wherein Applicant elected the product.  As such, said claims are withdrawn as no longer being directed to Applicant’s elected group. 
	Claims 13, 14, 20, and 21 are currently under consideration to the extent that they read upon Applicant’s elected group and species.

Withdrawn Rejections and/or Objections
	Any rejections not reiterated herein are withdrawn.

Rejections Maintained and Made Again in view of Applicant’s Amendments
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mills et al (WO 2007/068421) (IDS Reference).
Mills teaches a synergistic composition comprising prohexadione (A) and prothioconazole (B) (see entire document, for instance, Abstract).  The prohexadione is taught as being in the form of a calcium salt (see entire document, for instance, page 3, lines 20-29).  The composition is taught as being a combination of (A) and (B) wherein the composition can be combined in a tank mixture that can be sprayed (see entire document, for instance, page 6, lines 15-18).  The weight ratio of (A) to (B) is preferably 6:1 to 1:6, and is exemplified as being 1:2, 1:6, and 2:1 (see entire document, for instance, page 10, lines 14-19 and page 14, examples).  The amount of (A) is taught as being 37.5, 50, 62.5, 75, 100, or 200 g a.i./ha in combination with (B) in an amount of 75, 100, 125, 250, 800, 1000, or 1500 g a.i./ha (see entire document, for instance, page 10, lines 25-29).  The composition is taught as being utilized in water dispersed form (see entire document, for instance, page 11, lines 23-24).  Mills exemplifies an embodiment the active (A) and (B) is present in a ratio of 1:2 and is utilized in an amount of 50%, this would result in (A) being present in an amount of about  16% and (B) present in an amount of about 33% of the final composition (see entire document, for instance, page 13, lines 15-17).  The composition is further taught as comprising dispersing agents (see entire document, for instance, page 11, line 25).  
It is noted that the amount of the components taught in the prior art is the same as the instantly claimed amounts, and therefore, the synergistic effects would necessarily occur.  Further, it is noted that Mills directly teaches that the combination is synergistic.  
It is further noted that the composition of Mills appears to be suitable for being diluted.  This is particularly the case since Mills teaches that the composition can be combined in a tank mixture that can be sprayed (see entire document, for instance, page 6, lines 15-18).  As such, the composition is suitable for said intended use.
Response to Arguments 
	Applicant argues in the remarks filed 05/03/2022 that Applicant believes that the prior art does not disclose the subject matter of claim 13, and Applicant asserts that the prior art does not disclose the limitations arranged or combined in the same way as claim 13.  Applicant’s argument is based on the assertion that Mills does not teach the dilution amounts and does not teach the plant types, application rates in the instantly claimed units, and the particular form of prohexidone.  Applicant’s argument is not found persuasive.  First, it is noted that the claim 13 recites an intended use of the composition, wherein the composition has to be “suitable” for use in said particular way, however, the claim does not require the composition to be in said form or applied in said manner (notably since the claim is directed to a product, and not a method).  Second, as articulated in the rejection, Mills teaches the prohexadione as being in the form of a calcium salt (see entire document, for instance, page 3, lines 20-29).   As such, Applicant’s argument is not found persuasive.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13, 14, 20, and 21 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills et al (WO 2007/068421) and Wikeley et al (WO 2015/024995) (both IDS References).
Mills teaches a synergistic composition comprising prohexadione (A) and prothioconazole (B) (see entire document, for instance, Abstract).  The prohexadione is taught as being in the form of a calcium salt (see entire document, for instance, page 3, lines 20-29).  The composition is taught as being a combination of (A) and (B) wherein the composition can be combined in a tank mixture that can be sprayed (see entire document, for instance, page 6, lines 15-18).  The weight ratio of (A) to (B) is preferably 6:1 to 1:6, and is exemplified as being 1:2, 1:6, and 2:1 (see entire document, for instance, page 10, lines 14-19 and page 14, examples).  The amount of (A) is taught as being 37.5, 50, 62.5, 75, 100, or 200 g a.i./ha in combination with (B) in an amount of 75, 100, 125, 250, 800, 1000, or 1500 g a.i./ha (see entire document, for instance, page 10, lines 25-29).  The composition is taught as being utilized in water dispersed form (see entire document, for instance, page 11, lines 23-24).  Mills exemplifies an embodiment the active (A) and (B) is present in a ratio of 1:2 and is utilized in an amount of 50%, this would result in (A) being present in an amount of about  16% and (B) present in an amount of about 33% of the final composition (see entire document, for instance, page 13, lines 15-17).  The composition is further taught as comprising dispersing agents (see entire document, for instance, page 11, line 25).  
Mills does not directly recite the concept of vegetable oil, the particular particle size, the particular emulsifier as claimed in claim 14.
Wikeley teaches a composition comprising a growth regulator prohexadione calcium (see entire document, for instance, page 2, line 23, page 7, lines 1-2).  The composition comprises, in addition to the main growth regulator, at least one further growth regulator, a fungicide, and an anti-settling agent (see entire document, for instance, page 10, lines 22-25).  The fungicide is taught as being selected from the group including prothioconazole (see entire document, for instance, page 10, lines 26-30).  Additional growth regulators are taught as also being useful, for instance, trinexapac ethyl (see entire document, for instance, page 5, lines 10-13).  The composition comprises a vegetable oil carrier (see entire document, for instance, page 5, line 22 and claim 1).  The dispersed particles are taught as being between 1 and 7 microns (see entire document, for instance, page 6, lines 7-9).  The composition is taught as having a non-ionic emulsifier comprising at least one fatty acid group, at least one polyethoxy group, or more than one ethoxy group, and at least one polyol, wherein the fatty acid and polyol may be combined in hydroxyl-fatty acid (see entire document, for instance, paragraph bridging pages 9 and 10).  The composition is taught as having a dispersion with a concentration of growth regulator of 10-25% (see entire document, for instance, page 4, lines 13-17).  Wikeley further teaches that the composition can be useful for reducing the growth of a plant in order to result in shorter stems (see entire document, for instance, page 1, line 12).  The composition is taught as being a dispersion that is essentially free of water (see entire document, for instance, claim 1), wherein the dispersion is further taught as being able to be diluted to obtain water based spraying liquid (see entire document, for instance, page 12, lines 5-8).  
Wikeley does not directly teach the amount or ratio of the specific combination.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention to utilize the carrier, particle size, and emulsifier as taught by Wikeley in the composition of Mills.  One would have been motivated to do so since the composition of Wikeley and Mills are in the same field of endeavor, are directed to the same actives for the same purpose, wherein Wikeley provides motivation for a particularly useful carrier, particle size, and emulsifier.  
It further (and alternatively) would have been obvious to one of ordinary skill in the art to utilize the amounts of the components taught be Mills for the composition of Wikeley.  One would have been motivated to do so since Mills teaches that the active components in Mills are combined in a synergistic manner.  There would be a reasonable expectation of success since both references are directed to the same active ingredients and are designed for the same purpose.  
It is noted that the amount of the components taught in the prior art is the same as the instantly claimed amounts, and therefore, the synergistic effects would necessarily occur.  Further, it is noted that Mills directly teaches that the combination is synergistic.  
Response to Arguments 
	Applicant argues in the remarks filed 05/03/2022 that Applicant believes that the combination of prohexadione-calcium and prothioconazole is synergistic and “a synergistic effect is when the combined effect is greater than the sum of its parts, and thus is inherently unpredictable”.  Applicant further asserts that Mills only shows synergy for paclobutrazole and difenoconazole.  Applicant’s argument is not found persuasive against the grounds of rejection set forth above.  Specifically, even if, arguendo, Applicant has established synergy between the components, the prior art directly asserts that the combination is synergistic.  Further, Mills directly asserts that where (A) is prohexadione-ca and (B) is propiconazole that there is synergy (see entire document, for instance, page 3, lines 16-28).  It is further noted that from the direct assertion by the prior art, one of ordinary skill in the art would expect synergy in the combination.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR LOVE/Primary Examiner, Art Unit 1611